DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 5, 8-9, 12, 14-16, 18-23, 26-27 and 29-30 filed February 11, 2022 are the subject matter of this Office Action. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered. 
Status of Claims
 As indicated in the Office Action 10/12/2021, claims 1-3, 5, 8-9, 12, 14-16, 18, 29-30 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2021. Claims 19-23 and 26-27 are the subject matter of this Office Action. 
 
Response to Amendment
Applicant’s amendments, filed 02/11/2022 are acknowledged. Applicant has amended the scope of claim 19, wherein DNA-PK inhibitor NU7441 has been removed from the Markush group of DNA-PK inhibitors. Claim 26 has been amended to embrace the addition of a second DNA-PK inhibitor to the methodology. 
 Applicant's arguments, filed 02/11/2022 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US2013/0245027 published 09/19/2013).
 Xu teaches daily oral administration of a therapeutically effective amount of 1-ethyl-7-(2-methyl-6-(1H-1,2,4-triazol-3-yl)pyridine-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazine-2(1H)-one as a suspension to breast cancer patients in need, wherein said compound effectively reduced triple negative breast cancer tumor growth in the afflicted patient. ([0052], [1114]-[1117], [1162]-[1163] Figure 1). 
 
    PNG
    media_image1.png
    670
    982
    media_image1.png
    Greyscale


 As evidenced by CAS Registry database, the administered 1-ethyl-7-(2-methyl-6-(1H-1,2,4-triazol-3-yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazine-2(1H)-one of Xu corresponds with the instantly claimed DNA-PK inhibitor CC-115.  Additionally, as evidenced by [0067] of the instant specification, “cancer” is a disorder that is mediated by IL-2. 
Regarding the limitation of claims 20-21, wherein the DNA-PK inhibitor “prevents the induction of an immune response,” or “blocks an immune response already in progress” as evidenced by [0069] of the instant specification, the limitation of “prevents the induction of an immune response” is disclosed as administration of a composition comprising a DNA-PK inhibitor to a subject may reduce cytokine production, cellular toxicity, antibody production or the activation of cytokine response cells compared to a control subject who has not been contacted with the composition, or in another aspect, administration of a composition comprising a DNA-PK inhibitor to a subject may reduce cytokine production, cellular toxicity, antibody production or the activation of cytokine response cells compared to the same subject prior to administration of the DNA-PK inhibitor.  In the instant case, as shown in Figure 1, Xu teaches that the administered compound 1 to said neoplastic patient reduces cellular toxicity, as the tumor burden has decreased upon the administration of the DNA-PK inhibitor compared to the control patient not administered the DNA-PK inhibitor. 
 Although the prior art of Xu is silent on the capacity of the therapeutic regimen of CC-115 to suppress T-cell and B-cell activity in the neoplastic patient are not explicitly described (claims 22-23), the compound (CC-115), the route of administration (peroral), the therapeutically effective amount and the same patient population (a cancer patient; a disorder that is mediated by IL-2 as evidenced by [0067] of the instant specification) are identical to that of instantly claimed. Therefore, the property of the compound to suppress T-cell and B-cell activity in the treated patient must necessarily be present in the prior art regimen of Xu, because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, CC-115), and the composition is used in the same manner (i.e., administered in the same manner to the same neoplastic subject, via oral administration), the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered anticipated by the prior art device.”	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (US2013/0245027 published 09/19/2013) as applied to claims 19-23 and 27 above in view of Feng (WO2016/210046 published 12/29/2016).
 As disclosed above, Xu teaches daily oral administration of a therapeutically effective amount of 1-ethyl-7-(2-methyl-6-(1H-1,2,4-triazol-3-yl)pyridine-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazine-2(1H)-one as a suspension to breast cancer patients in need, wherein said compound effectively reduced triple negative breast cancer tumor growth in the afflicted patient([0052], [1114]-[1117], [1162]-[1163] Figure 1). As evidenced by CAS Registry database, the administered 1-ethyl-7-(2-methyl-6-(1H-1,2,4-triazol-3-yl)pyridin-3-yl)-3,4-dihydropyrazino[2,3-b]pyrazine-2(1H)-one of Xu corresponds with the instantly claimed DNA-PK inhibitor CC-115.  Additionally, as evidenced by [0067] of the instant specification, “cancer” is a disorder that is mediated by IL-2. 
However, Xu does not specifically teach administering an additional DNA-PK inhibitor to the patient comprising triple negative breast cancer. 
 Feng teaches treating triple-negative breast cancer in a subject in need comprising administering a DNA-PK inhibitor of Formula (I) ([0087], [0122]-[0123], claims 1-2, 7). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer a DNA-PK inhibitor of Formula (I) as taught by Feng with the DNA-PK inhibiting CC-115 of Xu in order to arrive at the presently claimed methodology. Motivation to administer the compositions together flows logically from the very fact each agent or combination of agents was known in the prior art to have the same therapeutic utility of treating triple negative breast cancer in a subject in need and, in turn, raises the reasonable expectation of success, that when combined, a composition comprising CC-115 and a compound of Formula (I) would be efficacious at treating triple negative breast cancer in the afflicted patient. The instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose (MPEP 2144.06).
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628